ORDER
This case came before a hearing panel of this court for oral argument February 7, 1995, pursuant to an order that had directed the defendant to appear and show cause why his appeal should not be summarily denied and dismissed.
After hearing the arguments of counsel and examining the memoranda filed by the parties, we are of the opinion that cause has not been shown.
The defendant appealed from a judgment entered in the Superior Court in favor of the plaintiff. The defendant contended that he should have been allowed to challenge the constitutionality of G.L.1956 (1987 Reenactment) § 4-13.1-2, 4-13.1-4, and 4-13.1-7. Since the defendant did not notify the Attorney General in compliance with G.L.1956 (1985 Reenactment) § 9-30-11, the trial justice was correct in precluding this constitutional challenge.
The defendant also contends that the trial justice erred in denying his motions for directed verdict and new trial. We believe that pursuant to the statute there was ample evidence to survive a motion for directed verdict and there was sufficient evidence to support the trial justice’s denial of the motion for new trial. In his analysis of the evidence the trial justice did not overlook or misconceive material evidence, nor was he otherwise clearly wrong.
Consequently, the defendant’s appeal is denied and dismissed. The judgment entered in the Superior Court is affirmed.
LEDERBERG, J., did not participate.